Nebraska Supreme Court Online Library
www.nebraska.gov/courts/epub/
01/15/2016 12:05 PM CST




                                                        - 475 -
                                           Nebraska A dvance Sheets
                                            292 Nebraska R eports
                                               GRAMMER v. LUCKING
                                                 Cite as 292 Neb. 475




                                   Joleen Grammer and Terry Grammer,
                                     appellants, v. Darren Lucking and
                                          Cory Lucking, appellees.
                                                    ___ N.W.2d ___

                                        Filed January 15, 2016.   No. S-14-1080.

                1.	 Statutes: Judgments: Appeal and Error. The meaning and interpreta-
                    tion of a statute are questions of law. An appellate court independently
                    reviews questions of law decided by a lower court.
                2.	 Summary Judgment: Appeal and Error. An appellate court will
                    affirm a lower court’s grant of summary judgment if the pleadings
                    and admitted evidence show that there is no genuine issue as to any
                    material facts or as to the ultimate inferences that may be drawn from
                    those facts and that the moving party is entitled to judgment as a matter
                    of law.
                3.	 Words and Phrases. The word “or,” when used properly, is disjunctive.

                 Appeal from the District Court for Jefferson County: Paul
               W. Korslund, Judge. Reversed and remanded for further
               proceedings.

                  Rodney J. Rehm, of Rehm, Bennett & Moore, P.C., L.L.O.,
               for appellants.

                 Susan K. Sapp and Shawn D. Renner, of Cline, Williams,
               Wright, Johnson & Oldfather, L.L.P., and, on brief, Robert M.
               Kinney-Walker, for appellees.

                 Heavican, C.J., Connolly, Miller-Lerman, Cassel, and
               Stacy, JJ.
                              - 476 -
                   Nebraska A dvance Sheets
                    292 Nebraska R eports
                      GRAMMER v. LUCKING
                        Cite as 292 Neb. 475

  Heavican, C.J.
                       INTRODUCTION
   This is a strict liability suit for damages sustained when
two dogs belonging to Darren Lucking and Cory Lucking
ran toward Joleen Grammer and Terry Grammer. The district
court granted summary judgment in favor of the Luckings,
and the Grammers appeal. We reverse, and remand for fur-
ther proceedings.

                        BACKGROUND
   On July 16, 2013, the Grammers went for a walk that
led them in the direction of the Luckings’ home. Two of the
Luckings’ dogs were in the unfenced yard, without supervision.
One dog was on a chain, and the other was unrestrained.
   When the Grammers were fewer than 20 feet away from the
Luckings’ yard, the dogs ran in their direction, barking and
growling. Terry stepped in front of Joleen and attempted to
stop the dogs from approaching. The restrained dog reached
the end of its chain, but the unrestrained dog ran past Terry
and toward Joleen.
   As Joleen backed away from the dogs, she stumbled
and fell, hurting her elbow. Neither of the dogs ever bit,
scratched, or otherwise touched the Grammers. After a few
seconds, Darren came out of his house and called the dogs
back inside.
   The Grammers filed this action under Neb. Rev. Stat.
§ 54-601(1) (Reissue 2010), which imposes liability upon dog
owners for damages caused by their dogs “killing, wound-
ing, injuring, worrying, or chasing any person or persons.”
The Luckings moved for summary judgment. Reciting one
of the three alternative definitions we have previously given
to “chase,” the district court stated that to survive the motion
for summary judgment, “the evidence must show that the
dogs were chasing Jole[en] in order to catch or harm her.”
The district court hypothesized no other facts that would
defeat the motion, nor did it consider whether the dogs had
                                   - 477 -
                        Nebraska A dvance Sheets
                         292 Nebraska R eports
                           GRAMMER v. LUCKING
                             Cite as 292 Neb. 475

“injured” Joleen. The district court found that the Luckings’
dogs did not intend to catch Joleen, and therefore granted sum-
mary judgment.
   The Grammers appealed and filed a petition to bypass the
Nebraska Court of Appeals, which we granted.

                 ASSIGNMENTS OF ERROR
   The Grammers argue, restated and reordered, (1) that our
previous case law interpreting § 54-601 should be overturned.
Additionally, the Grammers assign that the district court erred
by (2) applying only one of the three definitions of “chase,” (3)
finding the dogs were not chasing the Grammers, (4) failing
to consider whether the dogs injured Joleen, and (5) entering
summary judgment for the Luckings.

                  STANDARD OF REVIEW
   [1] The meaning and interpretation of a statute are questions
of law. An appellate court independently reviews questions of
law decided by a lower court.1
   [2] An appellate court will affirm a lower court’s grant of
summary judgment if the pleadings and admitted evidence
show that there is no genuine issue as to any material facts
or as to the ultimate inferences that may be drawn from those
facts and that the moving party is entitled to judgment as a
matter of law.2

                         ANALYSIS
Rule Exempting Playful or
Mischievous Acts.
  We do not reach the first assignment of error concerning the
soundness of Donner v. Plymate3 and its progeny. In Donner,
we interpreted § 54-601 to preclude liability for damages

 1	
      See DMK Biodiesel v. McCoy, 290 Neb. 286, 859 N.W.2d 867 (2015).
 2	
      Id.
 3	
      Donner v. Plymate, 193 Neb. 647, 228 N.W.2d 612 (1975).
                                  - 478 -
                       Nebraska A dvance Sheets
                        292 Nebraska R eports
                          GRAMMER v. LUCKING
                            Cite as 292 Neb. 475

caused by a dog’s playful or mischievous behavior.4 We upheld
this interpretation again in Underhill v. Hobelman.5 Although
the Grammers contend that the Luckings’ dogs were not merely
playful or mischievous, they alternatively argue that a 1992
amendment, adding “injuring” to § 54-601, abrogated our
interpretation in Donner.6
   The true issue in this appeal, though, is whether no reason-
able juror could find that, as the Grammers alleged, the dogs
“caused injury to . . . Joleen . . . by charging at and chasing
her.” In other words, we consider whether a reasonable mind
could differ from the district court’s findings and conclude
that the dogs injured or chased the Grammers.7 The district
court did not reach the issue of whether the dogs were merely
playful or mischievous; therefore, the integrity of Donner and
Underhill are not dispositive of this appeal.
District Court’s Narrow Focus on
One Definition of “Chase.”
   The Grammers’ second through fifth assignments of error all
relate to the district court’s choice to apply only one definition
of “chase” in its judgment. In Donner, we defined “chase” as
“‘to follow quickly or persistently in order to catch or harm’
and ‘to make run away; drive’ or ‘to go in pursuit.’”8 We have
not yet defined “injure” in the context of § 54-601. Generally,
though, “injure” means “to inflict bodily hurt on [someone
or something].”9
   The district court, citing Donner, considered only whether
the Luckings’ dogs had “‘follow[ed] quickly or persistently in

 4	
      Id.
 5	
      Underhill v. Hobelman, 279 Neb. 30, 776 N.W.2d 786 (2009).
 6	
      See 1992 Neb. Laws, L.B. 1011.
 7	
      See Hughes v. School Dist. of Aurora, 290 Neb. 47, 858 N.W.2d 590
      (2015).
 8	
      Donner, supra note 3, 193 Neb. at 650, 228 N.W.2d at 614.
 9	
      Merriam-Webster’s Collegiate Dictionary 601 (10th ed. 2001).
                                  - 479 -
                       Nebraska A dvance Sheets
                        292 Nebraska R eports
                          GRAMMER v. LUCKING
                            Cite as 292 Neb. 475

order to catch’” Joleen—the first of three definitions we have
given to “chase.”10 We agree with the district court that the
dogs did not follow Joleen in order to catch her. We note that
this finding is separate from the Donner question of whether
the dogs acted playfully or mischievously. According to the
Grammers’ testimony, the dogs ceased their approach after
Joleen fell. Although there were only a few seconds from when
Joleen fell until Darren called the dogs inside, this would have
been enough time for the unrestrained dog to catch Joleen if
that had been its intent. There is no indication the chained dog
made any further attempts to approach Joleen.
   [3] But the district court did not apply the alternative defini-
tions of “chase,” nor did it consider whether the dogs “injured”
Jolene. The terms in § 54-601 are connected by “or.” The word
“or,” when used properly, is disjunctive.11 Further, each of the
definitions of “chase” from Donner are also disjunctive. Thus,
§ 54-601 applies when a dog kills or wounds or injures or
worries or chases a person, under any relevant definitions of
those terms.
   The district court rejected just one potential avenue by
which the Grammers might recover, without considering the
several statutory alternatives raised by the pleadings and the
evidence. In effect, the district court applied the three defini-
tions of “chase” conjunctively, requiring that a claimant prove
each one in order to recover when chased by a dog. Instead, the
district court should have considered each of the definitions of
“chase,” as well as “injure,” disjunctively.
   Therefore the Grammers’ second through fifth assignments
of error are correct to the extent that the district court should
not have granted summary judgment without considering every
relevant definition of “chase” and “injure.”

10	
      See Donner, supra note 3, 193 Neb. at 650, 228 N.W.2d at 614.
11	
      Goodyear Tire & Rubber Co. v. State, 275 Neb. 594, 748 N.W.2d 42
      (2008).
                              - 480 -
                  Nebraska A dvance Sheets
                   292 Nebraska R eports
                      GRAMMER v. LUCKING
                        Cite as 292 Neb. 475

                       CONCLUSION
   We reverse the summary judgment and remand the cause for
further proceedings not inconsistent with this opinion.
	R eversed and remanded for
	                                further proceedings.
   Wright and McCormack, JJ., not participating.
   Miller-Lerman, J., concurring.
   I concur in the result but write separately to note that I
joined the dissent in Underhill v. Hobelman, 279 Neb. 30, 776
N.W.2d 786 (2009), and continue to believe that the reasoning
in that dissent has merit. However, I agree with the majority
in this case that the continued viability of Donner v. Plymate,
193 Neb. 647, 228 N.W.2d 612 (1975), after the 1992 amend-
ment to § 54-601, is not dispositive of this appeal. I therefore
concur in the majority’s disposition of this appeal, and I agree
that the summary judgment should be reversed and the cause
remanded to the district court for further consideration of
every relevant definition of “chase” and “injure.”